Park, J.
The defence in this case is based upon ground that does not appear in the finding of facts. It no where appears that the charter of the Danbury and Ridgefield Turnpike Company was ever repealed. It is true the legislature of the state at its May session in 1860 passed a resolution that would effectually nullify the charter, provided this was in the power *117of the legislature to do. But the company was chartered without any reservation of such right, and if the legislature possessed it it must have been afterwards acquired. Enfield Toll Bridge Co. v. Connecticut River Co.,7 Conn., 28; Dartmouth College v. Woodward, 4 Wheat., 518 ; Fletcher v. Peck, 6 Cranch, 87 ; Wales v. Stetson, 2 Mass., 143 ; 2 Kent Com., 305; Angel and Ames on Corp., § 767, and many other authorities. It appears that long after the company was organized, the legislature passed certain provisions amendatory of their charter, on the condition that if the company accepted them their charter should be subject to repeal. Hence the right to repeal the charter depended upon the acceptance of those provisions. Whether they were accepted or not has never been judicially determined. It was not decided in the former suit in which the defendant gave the bond in question, neither has it been in the present case. The court has found that the legislature in 1860 passed a resolution repealing the charter. But we understand this to mean that the legislature passed a repealing resolution, or a resolution purporting to repeal the charter. The expression was used to describe the character of the resolution, and not the effect it produced.
But if the charter of the company was repealed we are of the opinion that the fact can not avail the defendant under the circumstances of the case. The defendant was the attorney of the company. He had full knowledge of all their records. He was conversant with all the facts. He knew whether the act of the legislature repealed their charter or not. He knew that the other party had not equal means of knowledge upon the subject. He had ample time for deliberation, and volunteered to give the bond in question in order to save the case from nonsuit. The case was afterwards prosecuted through his instrumentality to final judgment. The plaintiffs were compelledto defend, and were subjected to great expense and trouble in consequence. Under these circumstances we think it is too late for the defendant to escape the effect of his bond.
*118We advise the superior court to render judgment for the plaintiffs.
In this opinion the other judges concurred.